DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The claim amendments overcome the previous rejections. See the new rejections below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, EP 3474322 in view of Shibuya, US 2017/0047274.
Claim 1: Brown discloses
providing a lead frame (502) comprising a die pad (130) and one or more first leads (138) extending outward from the die pad in a first direction, the die pad and the one or more first leads being attached to a periphery of the lead frame (FIG. 5a); 
attaching a first side of a semiconductor die (102) to the die pad (FIG. 5C, [0041]);
aligning a clip frame (512) with the lead frame so that a first metal clip of the clip frame is vertically aligned with a power terminal (source contact 110, [0030]) at a second side of the semiconductor die opposite the first side, the clip frame further comprising one or more second leads (124) extending outward from the first metal clip in a second direction different than the first direction and attached to a periphery of the clip frame; attaching the first metal clip to the power terminal at the second side of the semiconductor die (FIG. 5e); 
embedding the semiconductor die in a mold compound (518) so that the one or more first leads and the one or more second leads protrude from the mold compound and do not vertically overlap with one another (FIG. 5f); 
and separating the one or more first leads from the periphery of the lead frame and the one or more second leads from the periphery of the clip frame outside the mold compound (FIGS. 5h-5i).
Brown does not disclose that the clip connected to the power terminal is pre-bent. However, it was known in to the art to have a clip frame with a pre-bent clip. See Shibuya, which discloses clip frame 102 pre-bent in a W shape. This provides structural support and “provide[s] for gate, source, and drain connections of the MOSFETs.” ([0022]-[0023]). Thus the clip of Shibuya serves the same purpose as the clip of Brown – to connect to the top contact(s) of the chip – and also has the benefit of providing structural support. It would have been obvious to have used the clip of Shibuya in Brown to gain this benefit. 
Claim 3: separating the one or more first leads from the periphery of the lead frame and the one or more second leads from the periphery of the clip frame outside the mold compound comprises: cutting the one or more first leads and the one or more second leads outside the mold compound. “Figure 5g illustrates … cutting of the lead attach 514 … the semiconductor device 100 is singulated from the frame 502 by cutting the connection of the leads 136, 138 to the frame 502 as illustrated in Figure 5i.” ([0044]). 
Claim 4: Brown in view of Shibuya discloses attaching a second pre-bent metal clip (clip connected to Shibuya, 410, FIG. 4B, [0028]; clip connected to Brown 122, FIG. 1, [0023]) of the clip frame to a control terminal at the second side of the semiconductor die, wherein the clip frame further comprises a third lead (Shibuya, 410, FIG. 4B, [0028]; Brown 122, FIG. 1, [0023]) extending outward from the second pre-bent metal clip and attached to the periphery of the clip frame, wherein after embedding the semiconductor die in the mold compound, the third lead protrudes from the mold and does not vertically overlap with the one or more first leads (Brown FIGS. 5f-5h).
Claim 6: the one or more first leads protrudes from a first side face of the mold compound after separation from the periphery of the lead frame, and wherein the one or more second leads protrudes from a second side face of the mold compound different than the first side face after separation from the periphery of the clip frame (Brown FIG. 5i).
Claim 8: the lead frame is unbent (FIGS. 1 and 6).
Claim 11: Brown discloses pressing the clip frame against the lead frame to provide tight sealing during the embedding of the semiconductor die in the mold compound. Brown at [0022] discloses that “the conductive member 134 may also serve to hold the first semiconductor die in position on the first carrier by the application of a downward pressure applied by the carrier to the die.” Shibuya at [0022] discloses that “During a molding process when upside die mold 104 and downside die mold 106 are applied to the chip package 100, clamping pressure as represented by arrows 108 is observed. The “W” shaped clip or frame 102 possess structural strength to support against such clamping pressure.”
Claim 22: Brown discloses 
providing a lead frame panel (502) which includes a plurality of unit lead frames connected to one another, each unit lead frame comprising a die pad (130, 132) and one or more first leads (136, 138) extending outward from the die pad in a first direction, the die pad and the one or more first leads being attached to a periphery of the unit lead frame (FIG. 5a); 
attaching a separate semiconductor die (102, 104) at a first side to each of the die pads, each semiconductor die comprising a power terminal (110, 112) at a second side opposite the first side (FIG. 1); 
aligning a clip frame panel (512) with the lead frame panel, the clip frame panel including a plurality of unit clip frames connected to one another, each unit clip frame comprising a first metal clip vertically aligned with a corresponding power terminal at the second side of one of the semiconductor dies, and one or more second leads (122, 126) extending outward from the first metal clip in a second direction different than the first direction and attached to a periphery of the unit clip frame (FIG. 5e); 
attaching each first metal clip to the power terminal at the second side of the corresponding semiconductor die (5e); 
embedding the semiconductor dies in a mold compound (518) so that each one or more first leads and each one or more second leads protrude from the mold compound and do not vertically overlap with one another (FIG. 5f); 
and separating each one or more first leads from the periphery of the corresponding unit lead frame and each one or more second leads from the periphery of the corresponding unit clip frame outside the mold compound (FIGS. 5h-5i).
Brown does not disclose that the clip connected to the power terminal is pre-bent. However, it was known in to the art to have a clip frame with a pre-bent clip. See Shibuya, which discloses clip frame 102 pre-bent in a W shape. This provides structural support and “provide[s] for gate, source, and drain connections of the MOSFETs.” ([0022]-[0023]). Thus the clip of Shibuya serves the same purpose as the clip of Brown – to connect to the top contact(s) of the chip – and also has the benefit of providing structural support. It would have been obvious to have used the clip of Shibuya in Brown to gain this benefit. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shibuya and Takiar, US 2009/0166820. 
Claim 2: Brown discloses singulating the package by cutting ([0044]). However, stamping was a well-known alternative method of singulating such packages. See Takiar at [0050]: “After the cut along the pin-out direction, the second process of singulation step 216 may involve the separation of each of the leadframes in the row of leadframes from each other to provide individual leadframe packages 160 as shown in FIGS. 14 and 15. The second singulation process may be performed by mechanical stamping as known in the art, or may be performed by cutting with a blade, laser, waterjet, etc.” It would have been obvious to have performed this known method of singulation. 
Claim 5: Brown discloses that the separation of the third lead is the same step as the separation of the second lead, and thus would be carried out in the same stamping process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shibuya and Liu, US 9,177,836. Brown does not disclose plating the leads, but this was known in the art. See. Liu col. 3 l. 63 – col. 4 l. 2: “after mounting and wire-bonding dies to corresponding pre-plated lead frames of a lead frame array, the lead frames are packaged and singulated so that leads protrude out from the sides of the resulting chips and the protrusions are bent up against the sidewalls of the chips so that the sidewalls of the chip have lead surfaces that are plated with solder-wettable plating.” This was common in the art and would have been obvious to facilitate soldering.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shibuya and Chien, US 2019/0206699. Brown does not disclose that the claimed alignment features. However, alignment features were known in the art. Chien discloses a structure (shunt 110) to be attached to a lead frame, with self-alignment features 115 and 125 to facilitate the alignment of the parts as they are joined together. [0015]-[0016]. It would have been obvious to have had alignment features in Brown as a known way to facilitate correct alignment when parts are joined.  

The invention of claim 10 was not found in the prior art. It is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897